Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-15-00132-CV

                     Armando HERNANDEZ, Nancy Hernandez,
                                 Appellants

                                            v.

                               Mario SALDIVAR, et al.,
                                      Appellees

              From the 150th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2014-CI-17077
                Honorable Barbara Hanson Nellermoe, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

   In accordance with this court’s opinion of this date, this appeal is dismissed.

   SIGNED June 24, 2015.


                                             _________________________________
                                             Jason Pulliam, Justice